Citation Nr: 1403309	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-08 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1980 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in a June 2010 VA Form 9, the appellant expressed his desire to present testimony at a hearing before the Board at his local VA office.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  

Although VA records show the appellant failed to report for a scheduled hearing in April 2013, subsequent correspondence indicates he had moved from his home and he provided a temporary address.  The burden is upon VA to demonstrate that notice was sent to the claimant's last address of record; however, further request for a hearing may not be granted unless good cause is shown for a failure to report.  See 38 C.F.R. § 20.702(d) (2013).  

Accordingly, the case is REMANDED for the following action:

Following clarification as to his current address, the appellant should thereafter be scheduled for a hearing before a Veterans Law Judge at the RO as soon as practicable.  Following completion of the hearing, or if he cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



